Citation Nr: 9909757	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-07 463	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from April 1964 to July 1968.  
This appeal arises from an October 1993 rating decision which 
denied service connection for bilateral hearing loss and 
denied an increased rating for PTSD.  This appeal also arises 
from a July 1996 rating decision which denied a total 
disability rating based on individual unemployability due to 
a service-connected disability.  At an October 1998 hearing, 
the veteran indicated he was asserting a claim of service 
connection for tinnitus.  This issue is referred to the RO 
for appropriate action.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which the veteran has 
referred and obtaining adequate VA examinations; the Court 
has also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The duty to assist the 
veteran also includes an obligation to obtain the records 
underpinning a Social Security Administration (SSA) decision 
awarding disability benefits to the veteran.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  In cases in which the 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

With regard to the claim of service connection for a 
bilateral hearing loss, the veteran contends, in effect, that 
he was assigned to a mine sweeping unit during service in 
Vietnam, and was frequently exposed to noise.  The Board of 
Veterans' Appeals (Board) notes that the veteran's service 
medical records are unavailable.  However, there is evidence 
suggesting that he was exposed to noise in service.  The DD-
214 (Armed Forces of the United States Report of Transfer or 
Discharge) indicates that his military duty specialty was 
combat engineer and he underwent training in mine warfare.  

On March 1992 VA audiological examination, the examiner 
reported significant exaggeration of speech reception and 
pure tone thresholds.  After retesting was completed, the 
examiner concluded that pure tone test results were still of 
questionable validity.  In a March 1997 letter, 
otolaryngologist Robert B. Miller, M.D., noted the veteran's 
reported history of noise exposure in service, but there is 
no indication that Dr. Miller was able to review records of 
prior medical treatment of the veteran for hearing loss 
(including the March 1992 VA audiological examination 
report).  Dr. Miller opined only that the veteran has a 
bilateral high frequency sensorineural hearing loss 
consistent with "industrial noise exposure".  

In an April 1998 letter, Dr. Miller indicated that an 
audiogram showed significant bilateral high frequency 
sensorineural hearing loss consistent with noise exposure, 
and he opined that the veteran has a hearing loss due to 
noise exposure in Vietnam.  However, Dr. Miller's letter did 
not include the results of audiometric testing of the 
veteran.  Hearing loss disability is defined in 38 C.F.R. 
§ 3.385, which states:  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  While 
the evidence suggests that the veteran was exposed to noise 
in service, the March 1992 VA audiological examination report 
does not include reliable pure tone threshold results.  On 
examining the veteran in March 1997 and April 1998, Dr. 
Miller did not have an opportunity to review the veteran's 
pertinent medical record prior to forming his opinion.  
Additionally, Dr. Miller's April 1998 letter does not include 
audiometric evaluation results and without such results, the 
Board is unable to determine whether the veteran currently 
has a hearing loss by VA standards.  

With regard to the claim for an increased rating for PTSD, 
the Board notes that, although the rating criteria for PTSD 
were revised effective November 7, 1996, both sets of rating 
criteria for PTSD - those in effect prior to November 7, 1996 
and those currently in effect - contemplate rating PTSD based 
upon the degree of social and industrial impairment resulting 
from the disorder.  

The veteran has stated that he has not worked since 
approximately 1990.  He asserts, in effect, that any of 
several disabilities, including bilateral hearing loss, a 
back disorder and PTSD, render him incapable of gainful 
employment.  Reports of September 1992 and September 1993 VA 
PTSD examinations did not contain assessments of the 
veteran's social and industrial impairment due to PTSD.  
Physical therapist John E. Williams, physiatrist Clifford H. 
Carlson, M.D., and rehabilitation supervisor Jeanie 
Patterson, B.S.N., R.N., indicated in letters dated in May 
and June 1993 that the veteran's back and leg disorders (for 
which service connection is not in effect) and psychiatric 
impairments caused him to be unemployable.  In a June 1996 
letter, psychiatrist Riaz Uddin Riaz, M.D., opined that the 
veteran has a combination of emotional and physical problems 
which make him incapable of gainful employment.  On September 
1997 VA PTSD examination, the examiner concluded that PTSD 
resulted in moderate to moderate-severe social and industrial 
impairment, but the examiner did not specify the findings 
which resulted in this conclusion.  And, in a September 1998 
letter from a counseling therapist at the Vet Center in 
Morgantown, West Virginia, the assessment was that the 
veteran was socially and industrially impaired as a result of 
PTSD, without any further characterization of the degree of 
impairment.  

Additionally, in an April 1996 medical evaluation at the VA 
Medical Center in Salem Virginia, the examiner reported that, 
although the results of testing indicated a moderate degree 
of emotional distress, it was suspected that the veteran may 
have overrated the severity of his symptoms for reasons 
related to secondary gain.  Given all of the foregoing, the 
severity of the veteran's PTSD symptoms and the degree of his 
social and industrial impairment due to PTSD (as opposed to 
PTSD and other disabilities) remain unclear.  

The record also includes several references to the veteran's 
receipt of SSA benefits, including his testimony at an 
October 1998 hearing.  It is unclear, however, whether he is 
actually receiving SSA disability compensation benefits.  If 
so, the SSA decision awarding disability compensation 
benefits and the records relied upon by SSA in reaching its 
decision could provide further evidence as to the impairment 
resulting from the veteran's disabilities.  

As to the veteran's claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability, it is inextricably intertwined with the claims 
for service connection for bilateral hearing loss and an 
increased rating for PTSD.  As such, a decision on the total 
rating claim must be deferred until the development on the 
other claims is accomplished.    

Under the circumstances described above, the claims of 
service connection for a bilateral hearing loss, an increased 
rating for PTSD, and a total disability rating based on 
individual unemployability due to a service-connected 
disability are REMANDED to the RO for the following:

1.  Pursuant to VA Adjudication Manual, 
M21-1, the RO should contact the veteran 
and advise him that he may submit 
alternate evidence to support his 
contention that a bilateral hearing loss 
began in service.  This evidence may 
include statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom he may have been 
treated, especially soon after service 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  In addition, 
the RO should attempt to obtain copies of 
all records relied upon by the Social 
Security Administration in adjudicating 
any disability compensation claim filed 
by the veteran.  All evidence obtained in 
connection with the foregoing, should be 
associated with the claims folder.  The 
efforts to obtain such records should 
also be documented.  

2.  The RO should obtain all records of 
private or VA medical treatment of the 
veteran for bilateral hearing loss, 
including records from Robert B. Miller, 
M.D., of Bluefield, West Virginia.  In 
addition, the RO should inquire of the 
veteran as to those places at which he is 
currently receiving treatment for PTSD, 
and attempt to obtain those records he 
identifies, that are not already 
associated with the claims folder.  

3.  After all of the above records have 
been obtained, the veteran should be 
afforded an examination by a VA physician 
skilled in the evaluation of hearing loss 
disability to determine the presence, 
etiology and severity of any bilateral 
hearing disorder.  Such tests as the 
examining physician deems necessary 
should be performed.  The examination 
should include an audiometric evaluation, 
and the examiner should furnish an 
opinion as to whether it is at least as 
likely as not that any hearing loss is 
the result of noise exposure in service, 
as claimed by the veteran.  The clinical 
findings and reasoning which form the 
basis of the opinion should be clearly 
set forth.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination.  

4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the current severity of PTSD.  The 
examiner must review the claims folder 
prior to the examination and be familiar 
with the current criteria for rating 
psychiatric disabilities as well as the 
criteria in effect prior to November 7, 
1996.  The examiner should render an 
opinion as to the effect of PTSD on the 
veteran's social and industrial 
adaptability.  The examiner must assign a 
Global Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders and explain 
what the score represents.  The clinical 
findings and reasoning which form the 
basis of the opinion should be clearly 
set forth.  

5.  The RO should then review the 
veteran's claims to determine whether 
they may be granted.  With regard to the 
claim for an increased rating for PTSD, 
the RO should determine whether the 
criteria in effect prior to November 7, 
1996 or the current criteria are more 
favorable to the veteran and apply those 
criteria which are more favorable to him.  
If any claim remains denied, the veteran 
and his representative should be 
furnished an appropriate Supplemental 
Statement of the case, and given a 
reasonable opportunity to respond.  

The case should be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

